          Case 2:18-cv-02217-WB Document 70 Filed 04/15/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AETNA INC., AETNA HEALTH, INC.,                              CIVIL ACTION
AETNA HEALTH MANAGEMENT LLC,
AND AETNA LIFE INSURANCE
COMPANY,
                Plaintiffs,
                                                             NO. 18-2217
               v.

MEDNAX, INC., PEDIATRIX MEDICAL
GROUP, INC. AND MEDNAX SERVICES,
INC.,
                Defendant.

                                           ORDER

       AND NOW, this 15th day of April, 2019, IT IS HEREBY ORDERED, pursuant to 28

U.S.C. 636(b)(1)(A), that this matter is referred to Magistrate Judge Richard Lloret for resolution

of any and all discovery disputes including Plaintiffs’ Motion to Quash Defendants’ Subpoena

Duces Tecum (ECF No. 56), and Defendants’ Opposition thereto and their Cross Motion to

Compel (ECF No. 64).


                                                     BY THE COURT:


                                                     /s/Wendy Beetlestone, J.

                                                     _______________________________
                                                     WENDY BEETLESTONE, J.
